UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 FORM10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or £ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-50805 Hines Real Estate Investment Trust, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 20-0138854 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2800 Post Oak Boulevard Suite5000 Houston, Texas 77056-6118 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (888)220-6121 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer x (Do not check if smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of November 10, 2010, 222.8 million shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS PARTI– FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited): Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) 3 Condensed Consolidated Statements of Equity 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item3. Quantitative and Qualitative Disclosures About Market Risk 40 Item4. Controls and Procedures 40 PARTII– OTHER INFORMATION Item 1. Legal Proceedings 41 Item 1A. Risk Factors 41 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3. Defaults Upon Senior Securities 42 Item 4. Removed and Reserved 42 Item 5. Other Information 42 Item6. Exhibits 42 SIGNATURES Certification Certification Certification of CEO & CFO pursuant to Section 906 1 PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements. HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2010 December 31, 2009 (in thousands, except per share amounts) ASSETS Investment property, net $ $ Investments in unconsolidated entities Assets of property held for sale - Cash and cash equivalents Restricted cash Distributions receivable Tenant and other receivables Intangible lease assets, net Deferred leasing costs, net Deferred financing costs, net Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Liabilities: Accounts payable and accrued expenses $ $ Liabilities of property held for sale - Due to affiliates Intangible lease liabilities, net Other liabilities Interest rate swap contracts Participation interest liability Distributions payable Notes payable Total liabilities Commitments and contingencies (Note 12) Equity: Preferred shares, $.001 par value; 500,000 preferred shares authorized, none issued or outstanding as of September 30, 2010 and December 31, 2009 - - Common shares, $.001 par value; 1,500,000 common shares authorized as of September 30, 2010 and December 31, 2009; 221,649 and 217,237 common shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Retained deficit Accumulated other comprehensive income Shareholders' equity Noncontrolling interests - - Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to the condensed consolidated financial statements. 2 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) For the Three and Nine Months Ended September 30, 2010 and 2009 (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, (In thousands, except per share amounts) Revenues: Rental revenue $ Other revenue Total revenues Expenses: Property operating expenses Real property taxes Property management fees Depreciation and amortization Asset management and acquisition fees General and administrative Other losses, net Total expenses Income from continuing operations before other income (expenses), provision for income taxes and equity in earnings (losses) of unconsolidated entities, net Other income (expenses): Gain (loss) on derivative instruments, net Interest expense Interest income 72 38 Income (loss) from continuing operations before provision for income taxes and equity in losses of unconsolidated entities, net Provision for income taxes Equity in earnings (losses) of unconsolidated entities, net Lossfrom continuing operations Income (loss) from discontinued operations, net of taxes Net income (loss) Less: Net income attributable to noncontrolling interests Net loss attributable to common shareholders $ Basic and diluted loss per common share: Loss per common share $ Weighted average number of common shares outstanding Net comprehensive income (loss): Net income (loss) $ Other comprehensive income: Foreign currency translation adjustment Net comprehensive income (loss) Net comprehensive income attributable to noncontrolling interests Net comprehensive income (loss) attributable to common shareholders $ See notes to the condensed consolidated financial statements. 3 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY For the Nine Months Ended September 30, 2010 and 2009 (UNAUDITED) Hines Real Estate Investment Trust, Inc. Common Shares Amount Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Total Noncontrolling Interests (In thousands) BALANCE, January 1, 2010 $ - Issuance of common shares 5 - - - Redemption of common shares - - - Distributions declared - Selling commissions and dealer manager fees - Other offering costs, net - Net income (loss) - Foreign currency translation adjustment - Foreign currency translation adjustment included in income - BALANCE September 30, 2010 $ - Common Shares Amount Additional Paid-in Capital Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Total Noncontrolling Interests BALANCE, January 1, 2009 $ - Issuance of common shares 25 - - - Redemption of common shares - - - Distributions declared - Selling commissions and dealer manager fees - Net income (loss) - Foreign currency translation adjustment - BALANCE September 30, 2009 $ - See notes to the condensed consolidated financial statements. 4 HINES REAL ESTATE INVESTMENT TRUST, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2010 and 2009 (UNAUDITED) CASH FLOWS FROM OPERATING ACTIVITIES: (In thousands) Net income (loss) $ $ Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation and amortization Gain on sale of investment property - Equity in (income) losses of unconsolidated entities, net Distributions received from unconsolidated entities Other losses, net (Gain) loss on derivative instruments, net Net change in operating accounts Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Investments in unconsolidated entities - Distributions received from unconsolidated entities in excess of equity in earnings Additions to investment property Proceeds from sale of investment property - Master lease rent receipts - Deposit proceeds from pending land sale - Decrease in restricted cash Net cash provided by (used in) investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Increase (decrease) in other liabilities Proceeds from issuance of common stock Redemption of common shares Payments of selling commissions and dealer manager fees Distributions paid to shareholders and noncontrolling interests Proceeds from notes payable Payments on notes payable Additions to deferred financing costs Net cash provided by (used in) financing activities Effect of exchange rate changes on cash Net change in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to the condensed consolidated financial statements. 5 HINES REAL ESTATE INVESTMENT TRUST, INC. NOTESTO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the Three and Nine Months Ended September 30, 2010 and 2009 (UNAUDITED) 1.Organization The accompanying interim unaudited condensed consolidated financial information has been prepared according to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted according to such rules and regulations. For further information, refer to the financial statements and footnotes for the year ended December31, 2009 included in Hines Real Estate Investment Trust, Inc.’s Annual Report on Form10-K. In the opinion of management, all adjustments and eliminations, consisting only of normal recurring adjustments, necessary to present fairly and in conformity with GAAP the financial position of Hines Real Estate Investment Trust, Inc. as of September 30, 2010 and December31, 2009, and the results of operations for the three and nine months ended September 30, 2010 and 2009 and cash flows for the nine months ended September 30, 2010 and 2009 have been included. The results of operations for such interim periods are not necessarily indicative of the results for the full year. Hines Real Estate Investment Trust, Inc., a Maryland corporation (“Hines REIT” and, together with its consolidated subsidiaries, the “Company”), was formed on August5, 2003 under the General Corporation Law of the state of Maryland for the purpose of engaging in the business of investing in and owning interests in real estate. Beginning with its taxable year ended December 31, 2004, the Company operates in a manner to qualify as a real estate investment trust (“REIT”) for federal income tax purposes. The Company is structured as an umbrella partnership REIT under which substantially all of the Company’s current and future business is and will be conducted through its majority-owned subsidiary, Hines REIT Properties, L.P. (the “Operating Partnership”). Hines REIT is the sole general partner of the Operating Partnership. Subject to certain restrictions and limitations, the business of the Company is managed by Hines Advisors Limited Partnership (the “Advisor”), an affiliate of Hines Interests Limited Partnership (“Hines”), pursuant to the advisory agreement between the Company and the Advisor. Public Offerings Hines REIT commenced its initial public offering on June18, 2004, through which it raised $527.5 million. The Company commenced its second public offering (the “Second Offering”) on June19, 2006,through which it raised $1.5 billion of gross proceeds prior to its expiration on June 30, 2008. The Company commenced its third public offering (the “Third Offering”) on July 1, 2008, pursuant to which it offered up to $3.5 billion in shares of common stock including $500.0 million in shares of common stock under its dividend reinvestment plan.In consideration of market conditions andother factors, the Company's board of directors determined to cease new sales of the Company's shares through the Third Offering on January 1, 2010, but the Company continued to offer shares under the Third Offering through itsdividend reinvestment plan. As of June 30, 2010, Hines REIT had raised 505.4 million in proceeds through the Third Offering. The Third Offering expired on June 30, 2010 (for all states other than Florida) at which time the Company commenced a $500 million offering of shares of its common stock under its dividend reinvestment plan (the “DRP Offering”). From July 1, 2010 through November 10, 2010, Hines REIT received gross offering proceeds of $29.2million from the sale of 3.1 million shares through the DRP Offering. Hines REIT contributes all net proceeds from its public offerings to the Operating Partnership in exchange for partnership units in the Operating Partnership. As of September 30, 2010 and December31, 2009, Hines REIT owned a 96.3% and 96.7%, respectively, general partner interest in the Operating Partnership. Noncontrolling Interests Hines 2, an affiliate of Hines, owned a 0.5% interest in the Operating Partnership as of both September 30, 2010 and December 31, 2009. In addition, another affiliate of Hines, HALP Associates Limited Partnership (“HALP”) owned a 3.2% and 2.8% limited partnership interest in the Operating Partnership as of September 30, 2010 and December 31, 2009, respectively, which is a profits interest (the “Participation Interest”). See Notes 9 and 13 for additional information regarding the Participation Interest. Investment Property As of September 30, 2010, the Company owned direct and indirect investments in 59 properties. These properties consisted of 44 U.S. office properties, one mixed-use office and retail complex in Toronto, Ontario, one industrial property in Dallas, Texas, one industrial property in Brazil and a portfolio of 12 grocery-anchored shopping centers located in five states primarily in the southeastern United States (the “Grocery-Anchored Portfolio”). 6 The Company makes investments directly through entities wholly-owned by the Operating Partnership, or indirectly through other entities, such as through its investment in Hines USCore Office Fund LP (the “Core Fund”) in which it owns a 27.7% non-managing general partner interest. The Company also owns a 70% interest in the Grocery-Anchored Portfolio indirectly through a joint venture with Weingarten Realty Investors and a 50% interest in Distribution Park Rio, an industrial property in Rio de Janeiro, Brazil, indirectly through a joint venture with a Hines affiliate.See Note5 for additional information regarding the Company’s investments in unconsolidated entities. 2.Summary of Significant Accounting Policies Described below are certain of the Company’s significant accounting policies. The disclosures regarding several of the policies have been condensed or omitted in accordance with interim reporting regulations specified by Form 10-Q. Please see the Company’s Annual Report on Form 10-K for a complete listing of all of its significant accounting policies. Use of Estimates Our consolidated financial statements have been prepared in accordance with GAAP. The preparation of the consolidated financial statements requires the Company to make estimates and judgments that affect the reported amounts of assets, liabilities and contingencies as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. The Company evaluates its assumptions and estimates on an ongoing basis. The Company bases its estimates on historical experience and on various other assumptions that the Company believes to be reasonable under the circumstances. Additionally, application of the Company’s accounting policies involves exercising judgments regarding assumptions as to future uncertainties. Actual results may differ from these estimates under different assumptions or conditions. Basis of Presentation The condensed consolidated financial statements of the Company included in this quarterly report include the accounts of Hines REIT, the Operating Partnership (over which Hines REIT exercises financial and operating control) and the Operating Partnership’s wholly-owned subsidiaries (see Note3), as well as the noncontrolling interests. All intercompany balances and transactions have been eliminated in consolidation. We have evaluated the effect of subsequent events on our condensed consolidated financial statements. International Operations The Canadian dollar is the functional currency for the Company’s subsidiaries operating in Toronto, Ontario and the Brazilian real is the functional currency for the Company’s subsidiary operating in Rio de Janeiro, Brazil. The Company’s foreign subsidiaries have translated their financial statements into U.S.dollars for reporting purposes. Assets and liabilities are translated at the exchange rate in effect as of the balance sheet date while income statement accounts are translated using the average exchange rate for the period and significant nonrecurring transactions using the rate on the transaction date. Gains and losses resulting from translation are included in accumulated other comprehensive income as a separate component of shareholders’ equity.Upon disposal of these subsidiaries the Company will remove the accumulated translation adjustment from equity and include it as part of gain or loss on disposal in its consolidated statements of operations. The Company’s international subsidiaries may have transactions denominated in currencies other than their functional currency. In these instances, assets and liabilities are remeasured into the functional currency at the exchange rate in effect at the end of the period, and income statement accounts are remeasured at the average exchange rate for the period. These gains or losses are included in the Company’s results of operations. The Company’s subsidiaries also record gains or losses in the income statement when a transaction with a third party, denominated in a currency other than the entity’s functional currency, is settled and the functional currency cash flows realized are more or less than expected based upon the exchange rate in effect when the transaction was initiated. Impairment of Investment Property Real estate assets are reviewed for impairment each reporting period if events or changes in circumstances indicate that the carrying amount of the individual property may not be recoverable. In such an event, a comparison will be made of the current and projected operating cash flows of each property on an undiscounted basis to the carrying amount of such property.If the carrying amount exceeds the undiscounted cash flows, it would be written down to theestimated fair value to reflect impairment in the value of the asset. While we believe our estimates of future cash flows are reasonable, different assumptions regarding a number of factors, including market rents, economic conditions, occupancies and the estimated hold period, could significantly affect these estimates and change the outcome of our analysis in the future. The determination of whether investment property is impaired requires a significant amount of judgment by management and is based on the best information available to management at the time of the evaluation. 7 In October 2009, the Company entered into a sale agreement with an unaffiliated third party to sell a land parcel it acquired in connection with its acquisition of Williams Tower in May 2008. According to the terms of the sale agreement, the land parcel was expected to be sold in 2010. The Company recorded an impairment charge of $3.4 million as of September 30, 2009, which was determined based on the expected sale price specified in the executed sale agreement. On September 14, 2010, the Company sold the land parcel and recorded an impairment charge of approximately $811,000 in the period of sale based on the net sales price. The impairment charges for both periods are included in other losses, net in the accompanying consolidated statements of operations. No impairment charges were recorded during the nine months ended September 30, 2010, other than the impairment charge described above. However, if market conditions continue to deteriorate and result in lower valuations or reduced cash flows of our properties, additional impairment charges may be recorded in future periods. Restricted Cash As of September 30, 2010 and December 31, 2009, the Company had restricted cash of $3.4 million and $6.6 million, respectively, related to escrow accounts required by certain of the Company’s mortgage agreements. Tenant and Other Receivables Receivable balances outstanding consist primarily of base rents, tenant reimbursements and receivables attributable to straight-line rent. An allowance for the uncollectible portion of tenant and other receivables is determined based upon an analysis of the tenant’s payment history, the financial condition of the tenant, business conditions in the industry in which the tenant operates and economic conditions in the area in which the property is located.Tenant and other receivables are shown at cost in the condensed consolidated balance sheets, net of allowance for doubtful accounts of $3.6 million and $1.2 million, at September 30, 2010 and December 31, 2009, respectively. Deferred Leasing Costs Direct leasing costs, primarily consisting of third-party leasing commissions and tenant inducements, are capitalized and amortized over the life of the related lease. Tenant inducement amortization is recorded as an offset to rental revenue and the amortization of other direct leasing costs is recorded in amortization expense. Direct leasing costs increased by $40.0 million during the nine months ended September 30, 2010, due to significant incentives related to leasing activity at several of the Company’s properties. Tenant inducement amortization was $2.2 million and $1.3 million for the three months ended September 30, 2010 and 2009, respectively, and was recorded as an offset to rental revenue. In addition, the Company recorded approximately $1.1 million and $763,000 as amortization expense related to other direct leasing costs for the three months ended September 30, 2010 and 2009, respectively. Tenant inducement amortization was $6.0 million and $3.8 million for the nine months ended September 30, 2010 and 2009, respectively, and was recorded as an offset to rental revenue. In addition, the Company recorded $3.2 million and $2.2 million as amortization expense related to other direct leasing costs for the nine months ended September 30, 2010 and 2009, respectively. On December8, 2006, Norwegian Cruise Line (NCL) signed a lease renewal for its space in AirportCorporateCenter, an office property owned by the Company and located in Miami, Florida. In connection with this renewal, the Company committed to fund $10.4million of construction costs related to NCL’s expansion and refurbishment of its space, to be paid in future periods, beginning in the first quarter of 2008. As of September 30, 2010, $2.2 million of this commitment remained unfunded and was recorded in accounts payable and accrued expenses in the accompanying balance sheet. On July 1, 2010, Deloitte LLP (“Deloitte”) signed a lease renewal for its space in JP Morgan Chase Tower, an office property owned by the Company and located in Dallas, Texas. In connection with this renewal, the Company committed to fund $18.1million of construction costs related to Deloitte’s expansion and refurbishment of its space, to be paid in future periods. As of September 30, 2010, $16.7 million of this commitment remained unfunded and was recorded in accounts payable and accrued expenses in the accompanying balance sheet. Deferred Financing Costs Deferred financing costs consist of direct costs incurred in obtaining debt financing including the financing fees paid to our Advisor (see Note 9). These costs are being amortized into interest expense on a straight-line basis, which approximates the effective interest method, over the terms of the obligations.For the three months ended September 30, 2010 and 2009, approximately $701,000 and $772,000, respectively, was amortized into interest expense in the accompanying condensed consolidated statements of operations. For the nine months ended September 30, 2010 and 2009, $2.2 million and $2.0 million, respectively, was amortized into interest expense in the accompanying condensed consolidated statements of operations. 8 Other Assets Other assets included the following as of September 30, 2010 and December 31, 2009 (in thousands): September 30, 2010 December 31, 2009 Prepaid insurance $ $ Prepaid/deferred taxes - Cash collateral for HSH mortgage facility Other Total $ $ During the fourth quarter of 2009, the Company made collateral payments totaling $106.1 million to HSH Nordbank in order to rebalance the collateral for the properties under the Company’s pooled mortgage facility. The increased cash collateral as of September 30, 2010 is due to interest earned on these payments, which accrue to the Company and is reflected as an increase in the balance. PublicOfferings The Company commenced the Third Offering on July1, 2008. During the three months ended September 30, 2010 and 2009, the Advisor incurred approximately $1,000 and $2.5 million, respectively, of organizational and offering costs related to the Third Offering. During the nine months ended September 30, 2010 and 2009, the Advisor incurred approximately $541,000 and $10.9 million, respectively, of organizational and offering costs related to the Third Offering. Pursuant to the terms of the advisory agreement in effect from the beginning of the Third Offering through June 30, 2010, the Company was not obligated to reimburse the Advisor for organizational and offering costs related to the Third Offering.Additionally, the Advisor is not a shareholder of the Company. Accordingly, no such amounts were recorded in the accompanying condensed consolidated financial statements through June 30, 2010. On July 1, 2010, the Company executed a new advisory agreement (the “New Advisory Agreement”) with the Advisor.Pursuant to the terms of the New Advisory Agreement, the Company agreed to reimburse the Advisor for any issuer costs that it pays on the Company’s behalf, which consist of, among other costs, expenses of our organization, actual legal, accounting, bona fide out-of-pocket itemized and detailed due diligence costs, printing, filing fees, transfer agent costs, postage, escrow fees, data processing fees, advertising and sales literature and other offering-related costs. For the three and nine months ended September 30, 2010, the Advisor incurred approximately $129,000 of offering-related issuer costs on the Company’s behalf in connection with the DRP Offering, which have been recorded as an offset to additional paid-in capital in the accompanying condensed consolidated financial statements. Revenue Recognition The Company recognizes rental revenue on a straight-line basis over the life of the lease including rent holidays, if any. Straight-line rent receivable was $44.4 million and $38.7million as of September 30, 2010 and December 31, 2009, respectively. Straight-line rent receivable consisted of the difference between the tenants’ rents calculated on a straight-line basis from the date of acquisition or lease commencement over the remaining terms of the related leases and the tenants’ actual rents due under the lease agreements and is included in tenant and other receivables in the accompanying condensed consolidated balance sheets. Revenues associated with operating expense recoveries are recognized in the period in which the expenses are incurred based upon the tenant lease provisions. Revenues relating to lease termination fees are generally recognized at the time that a tenant’s right to occupy the space is terminated and when the Company has satisfied all obligations under the agreement. Other revenues consist primarily of parking revenue and tenant reimbursements. Parking revenue represents amounts generated from contractual and transient parking and is recognized in accordance with contractual terms or as services are rendered. Other revenues relating to tenant reimbursements are recognized in the period that the expense is incurred. Income Taxes In connection with the operation of Atrium on Bay, an office property located in Toronto, Ontario, the Company has recorded a benefit for Canadian income taxes of approximately $68,000 and $47,000 for the three months ended September 30, 2010 and 2009, respectively, in accordance with Canadian tax laws and regulations. For the nine months ended September 30, 2010 the Company recorded a benefit for Canadian income taxes of approximately $151,000 and for the nine months ended September 30, 2009 the Company recorded a provision for Canadian income taxes of approximately $151,000. 9 The Company also recorded an income tax provision for the Texas margin tax related to its properties located in Texas of approximately $129,000 and $110,000 for the three months ended September 30, 2010 and 2009, respectively. The Company recorded income tax provisions of approximately $369,000 and $418,000 for the nine months ended September 30, 2010 and 2009. As of September 30, 2010, the Company had no significant temporary differences, tax credits, or net operating loss carry-forwards. Redemption of Common Stock The Company complies with the Distinguishing Liabilities from Equity topic of the Financial Accounting Standards Board (the “FASB”) Accounting Standards Codification, which requires, among other things, that financial instruments that represent a mandatory obligation of the Company to repurchase shares be classified as liabilities and reported at settlement value. Management believes that shares tendered for redemption by the holder under the Company’s share redemption program do not represent a mandatory obligation until such redemptions are approved. When approved, the Company will reclassify such obligations from equity to an accrued liability based upon their respective settlement values. The Company has recorded liabilities of $2.1 million and $1.3 million in accounts payable and accrued expenses in the accompanying condensed consolidated balance sheets as of September 30, 2010 and December 31, 2009, respectively, related to shares tendered for redemption and approved by the board of directors, but which were not redeemed until the subsequent month. Such amounts have been included in redemption of common shares in the accompanying condensed consolidated statements of equity. On November 30, 2009, the Company suspended its share redemption program except for redemption requests made in connection with the death or disability of a shareholder. Per Share Data Net income (loss) per common share is calculated by dividing the net income (loss) attributable to common shareholders for each period by the weighted average number of common shares outstanding during such period. Net income (loss) per common share on a basic and diluted basis is the same because the Company has no potentially dilutive common shares outstanding. Reclassifications The Company sold Distribution Parks Araucaria, Elouveira and Vinhedo during 2010 and reclassified the results of operations for these properties into discontinued operations in theconsolidated statements of operations for the three and nine months ended September 30, 2009. See Note 4 for additional information. In addition, certain reclassifications have been made to the condensed consolidated statement of cash flows for the nine months ended September 30, 2009 to be consistent with the 2010 presentation. Specifically, the Company reclassified $9,000 from payments of organizational and offering expensesto increase in other liabilities and $62,000 from non-cash compensation expense to other losses, net. Management believes these changes in presentation simplify the cash flow statement by combining immaterial line items, although it does not believe these changesare necessary for the fair presentation of the Company’s financial statements. Recent Accounting Pronouncements In December2009, the FASB issued ASU 2009-16, “Transfers and Servicing (Topic 860) — Accounting for Transfers of Financial Assets,” which codified the previously issued Statement of Financial Accounting Standards (“SFAS”) 166, “Accounting for Transfers of Financial Assets, an Amendment of FASB Statement No.140.” ASU 2009-16 modifies the financial components approach, removes the concept of a qualifying special purpose entity, and clarifies and amends the derecognition criteria for determining whether a transfer of a financial asset or portion of a financial asset qualifies for sale accounting. The ASU also requires expanded disclosures regarding transferred assets and how they affect the reporting entity. ASU 2009-16 became effective for the Company on January1, 2010. The adoption of ASU 2009-16 did not have a significant impact on the Company’s consolidated financial statements. In December2009, the FASB issued ASU 2009-17, “Consolidations (Topic 810) — Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities,” which codified the previously issued SFAS 167, “Amendments to FASB Interpretation No.46R.” ASU 2009-17 changes the consolidation analysis for Variable Interest Entities (“VIE”) and requires a qualitative analysis to determine the primary beneficiary of the VIE. The determination of the primary beneficiary of a VIE is based on whether the entity has the power to direct matters which most significantly impact the activities of the VIE and has the obligation to absorb losses, or the right to receive benefits, of the VIE which could potentially be significant to the VIE. The ASU requires an ongoing reconsideration of the primary beneficiary and also amends the events triggering a reassessment of whether an entity is a VIE. ASU 2009-17 requires additional disclosures for VIEs, including disclosures about a reporting entity’s involvement with VIEs, how a reporting entity’s involvement with a VIE affects the reporting entity’s financial statements, and significant judgments and assumptions made by the reporting entity to determine whether it must consolidate the VIE. ASU 2009-17 became effective for the Company beginning January1, 2010. The Company’s adoption of ASU 2009-17 resulted in certain additional disclosures in our consolidated financial statements but did not have a significant impact on the Company’s consolidated financial statements. 10 3.Real Estate Investments The Company makes real estate investments directly through entities wholly-owned by the Operating Partnership, or indirectly through other entities. The following table provides summary information regarding the properties in which the Company owned interests as of September 30, 2010. All assets which are 100% owned by the Company are referred to as “directly-owned properties.” All other properties are owned indirectly through its investments in the Core Fund, the Grocery-Anchored Portfolio and Distribution Park Rio. Property City Date Acquired Leasable Square Feet Percent Leased Our Effective Ownership (1) Directly-owned Properties 321 North Clark Chicago, Illinois 04/2006 82% 100% Citymark Dallas, Texas 08/2005 95% 100% 4050/4055 Corporate Drive Dallas, Texas 05/2008 100% 100% JPMorgan Chase Tower Dallas, Texas 11/2007 90% 100% 345 Inverness Drive Denver, Colorado 12/2008 78% 100% Arapahoe Business Park Denver, Colorado 12/2008 88% 100% Raytheon/DIRECTV Buildings El Segundo, California 03/2008 100% 100% Watergate Tower IV Emeryville, California 12/2006 100% 100% Williams Tower Houston, Texas 05/2008 87% 100% 2555 Grand Kansas City, Missouri 02/2008 100% 100% One Wilshire Los Angeles, California 08/2007 96% 100% 3 Huntington Quadrangle Melville, New York 07/2007 73% 100% Airport Corporate Center Miami, Florida 01/2006 83% 100% Minneapolis Office/Flex Portfolio Minneapolis, Minnesota 09/2007 83% 100% 3400 Data Drive Rancho Cordova, California 11/2006 100% 100% Daytona Buildings Redmond, Washington 12/2006 100% 100% Laguna Buildings Redmond, Washington 01/2007 78% 100% 1treet Sacramento, California 11/2005 98% 100% 1900 and 2000 Alameda San Mateo, California 06/2005 94% 100% Seattle Design Center Seattle, Washington 06/2007 75% 100% 5th and Bell Seattle, Washington 06/2007 98% 100% Atrium on Bay Toronto, Ontario 02/2007 98% 100% Total for Directly-Owned Properties 90% Indirectly-owned Properties Core Fund Properties One Atlantic Center Atlanta, Georgia 07/2006 78% 23% The Carillon Building Charlotte, North Carolina 07/2007 88% 23% Charlotte Plaza Charlotte, North Carolina 06/2007 90% 23% One North Wacker Chicago, Illinois 03/2008 94% 23% Three First National Plaza Chicago, Illinois 03/2005 91% 18% 333 West Wacker Chicago, Illinois 04/2006 72% 18% One Shell Plaza Houston, Texas 05/2004 100% 11% Two Shell Plaza Houston, Texas 05/2004 95% 11% 425 Lexington Avenue New York, New York 08/2003 100% 11% 499 Park Avenue New York, New York 08/2003 92% 11% Renaissance Square Phoenix, Arizona 12/2007 88% 23% Riverfront Plaza Richmond, Virginia 11/2006 95% 23% Johnson Ranch Corporate Centre Roseville, California 05/2007 41% 18% Roseville Corporate Center Roseville, California 05/2007 51% 18% Summit at Douglas Ridge Roseville, California 05/2007 68% 18% Olympus Corporate Centre Roseville, California 05/2007 52% 18% Douglas Corporate Center Roseville, California 05/2007 84% 18% Wells Fargo Center Sacramento, California 05/2007 93% 18% treet San Diego, California 08/2005 94% 23% The KPMG Building San Francisco, California 09/2004 88% 23% 11 Property City Date Acquired Leasable Square Feet Percent Leased Our Effective Ownership (1) Indirectly-owned Properties Core Fund Properties 101 Second Street San Francisco, California 09/2004 87% 23% 720 Olive Way Seattle, Washington 01/2006 76% 18% 1200 19th Street Washington, D.C. 08/2003 55% 11% Warner Center Woodland Hills, California 10/2006 91% 18% Total for Core Fund Properties 87% Grocery-Anchored Portfolio Cherokee Plaza Atlanta, Georgia 11/2008 100% 70% Bellaire Boulevard Center Bellaire, Texas 11/2008 100% 70% Thompson Bridge Commons Gainesville, Georgia 03/2009 96% 70% Champions Village Houston, Texas 11/2008 90% 70% King's Crossing Kingwood, Texas 11/2008 100% 70% Sandy Plains Exchange Marietta, Georgia 02/2009 95% 70% Commons at Dexter Lakes Memphis, Tennessee 11/2008 93% 70% Mendenhall Commons Memphis, Tennessee 11/2008 100% 70% University Palms Shopping Center Oviedo, Florida 11/2008 93% 70% Shoppes at Parkland Parkland, Florida 03/2009 95% 70% Oak Park Village San Antonio, Texas 11/2008 100% 70% Heritage Station Wake Forest, North Carolina 01/2009 96% 70% Total for Grocery-Anchored Portfolio 95% Other Distribution Park Rio Rio de Janeiro, Brazil 07/2007 100% 50% Total for All Properties 89% This percentage shows the effective ownership of the Operating Partnership in the properties listed. On September 30, 2010, Hines REIT owned a 96.3% interest in the Operating Partnership as its sole general partner. Affiliates of Hines owned the remaining 3.7% interest in the Operating Partnership. In addition, the Company owned an approximate 27.7% non-managing general partner interest in the Core Fund as of September 30, 2010. The Core Fund does not own 100% of these properties; its ownership interest in its properties ranges from 40.6% to 81.4%. This amount represents the percentage leased assuming the Company owns a 100% interest in each of these properties. The percentage leasedbased on the Company’s effective ownership interest in each property is 90%. Investment Property, net Investment property consisted of the following as of September 30, 2010 and December 31, 2009(in thousands): September 30, 2010 December 31, 2009 Buildings and improvements $ $ Less: accumulated depreciation ) ) Buildings and improvements, net Land Investment property, net $ $ 12 Lease Intangibles As of September 30, 2010, the cost basis and accumulated amortization related to lease intangibles was as follows (inthousands): Lease Intangibles In-Place Leases Out-of-Market Lease Assets Out-of-Market Lease Liabilities Cost $ $ $ Less: accumulated amortization ) ) ) Net $ $ $ As of December 31, 2009, the cost basis and accumulated amortization related to lease intangibles was as follows (inthousands): Lease Intangibles In-Place Leases Out-of-MarketLease Assets Out-of-Market Lease Liabilities Cost $ $ $ Less: accumulated amortization ) ) ) Net $ $ $ Amortization expense of in-place leases was $14.9 million and $18.1million for the three months ended September 30, 2010 and 2009, respectively, and amortization of out-of-market leases, net, was an increase to rental revenue of $4.2 million and $3.8 million, respectively. Amortization expense of in-place leases was $43.8 million and $54.2million for the nine months ended September 30, 2010 and 2009, respectively, and amortization of out-of-market leases, net, was an increase to rental revenue of $10.5 million and $11.0 million, respectively. Anticipated amortization of in-place leases and out-of-market leases, net, including out-of-market ground leases for the period from October 1 through December 31, 2010 and for each of the years ended December 31, 2011 through 2014 is as follows (in thousands): In-Place Leases Out-of-Market Leases, Net October 1 through December 31, 2010 $ $ ) Leases In connection with its directly-owned properties, the Company has entered into non-cancelable lease agreements with tenants for space. As of September 30, 2010, the approximate fixed future minimum rentals for the period from October 1 through December 31, 2010 and for each of the years ended December 31, 2011 through 2014 and thereafter are as follows (in thousands): Fixed Future Minimum Rentals October 1 through December 31, 2010 $ Thereafter Total $ 13 Pursuant to the lease agreements with certain tenants in one of its buildings, the Company receives fees for the provision of various telecommunication-related services and the use of certain related facilities. The fixed future minimum rentals expected to be received for such services for the period from October 1 through December 31, 2010 and for each of the years ended December 31, 2011 through 2014and for the period thereafter are approximately $730,000, $2.8million, $2.3million, $1.8million, $1.0million and $2.1 million, respectively. The Company has outsourced the provision of these services to a tenant in the same building, to whom it pays fees for the provision of such services. The fixed future minimum payments for such services for the period from October 1 through December 31, 2010 and for each of the years ended December 31, 2011 through 2014and for the period thereafter are approximately $332,000, $539,000, $374,000, $262,000, $25,000 and $1,000, respectively. During the nine months ended September 30, 2010 and 2009, the Company did not earn more than 10% of its revenue from any individual tenant. One of the Company’s properties is subject to a ground lease, which expires on March31, 2032. Although the lease provides for increases in payments over the term of the lease, ground rent expense accrues on a straight-line basis. The fixed future minimum ground lease payments for the period from October 1 through December 31, 2010 and for each of the years ended December 31, 2011 through 2014 and for the period thereafter are approximately $105,000, $428,000, $437,000, $445,000, $454,000 and $9.4 million, respectively. Ground lease expense for each of the three months ended September 30, 2010 and 2009 was approximately $141,000. Ground lease expense for each of the nine months ended September 30, 2010 and 2009 was approximately $422,000. On September 14, 2010, the Company sold a land parcel located in Houston, Texas, which it acquired in connection with its purchase of Williams Tower. The sales price of the land parcel was $12.8 million. Proceeds received after closing costs and fees were $11.8 million. The Company recorded an impairment charge upon sale of approximately $811,000 which is included in other losses in the accompanying condensed consolidated statement of operations. 4.Discontinued Operations On January 22, 2010, the Company sold Distribution Park Araucaria, an industrial property located in Curitiba, Brazil, which it acquired in December 2008. The sales price was $38.4million (69.9 million BRL translated at a rate of R$1.818 per USD). The Company classified this property as an asset held for sale as of December 31, 2009 in accordance with ASC 205 “Presentation of Financial Statements” and segregated its assets and liabilities in the accompanying balance sheet as of December 31, 2009. The net book value of this property was $42.1 million as of December 31, 2009.In connection with the sale of Distribution Park Araucaria, the Company paid a disposition fee to its Advisor of approximately $384,000. On April 22, 2010, the Company sold Distribution Parks Elouveira and Vinhedo, two industrial properties located in Sao Paolo, Brazil, which it acquired in December 2008. The sales price was $102.5million (181.0 million BRL translated at a rate of R$1.765 per USD). The net book value of this property was $103.1 million as of March 31, 2010.In connection with the sale of Distribution Parks Elouveira and Vinhedo, the Company paid its Advisor a disposition fee of $1.0 million. The statement of operations for the three and nine months ended September 30, 2009 have been reclassified to include the results of operations of Distribution Parks Elouveira and Vinhedo in discontinued operations to be consistent with the 2010 presentation. 14 The results of operations of Distribution Parks Araucaria, Elouveira and Vinhedo and the gain realized on the disposition of Araucaria for the three and nine months ended September 30, 2010 and 2009 are as follows: Three Months Ended September 30, Nine Months Ended September 30, (In thousands, except per share amounts) Revenues: Rental revenue $ - $ $ $ Other revenue - Total revenues - Expenses: Property operating expenses 31 46 Real property taxes - Property management fees - 39 Depreciation and amortization - Total expenses 31 Income (loss) from discontinued operations before interest income, taxes and gain on sale ) Interest income 7 16 89 44 Income taxes (2
